Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 10/13/2021 was received and considered.
Claims 1-18 are pending.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
Applicant’s remarks (§I-A) argue that Baek fails to teach “sending, to the one or more of the plurality of second UEs, the group ID and second information indicating UEs that are part of the group”.  However, Broustis teaches a similar system enrolling members of a group, where a group gateway informs each UE with the result of authentication by broadcasting a message indicating which UEs were successfully authenticated.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek to include sending, to the second UEs, second information indicating UEs that are part of the group to inform the UEs as to which other UEs have been successfully authenticated, as taught by Broustis.
Applicant’s remarks (§I-B,C and §II-A,B,C) refer to the arguments addressed above and therefore Applicant is directed to the response above.
Applicant’s remarks (§III) refers to new claims and argues patentability based on their dependency.  Applicant is directed to the response above.  Further, the Examiner notes (regarding claims 17-18), that Baek discloses wherein the first information is information indicating a service for the group of UEs (application ID, Fig. 3, 301 and ¶28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-5, 7-9, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0309401 A1 to Baek et al. (Baek)in view of view of US 2011/0307694 A1 to Broustis et al. (Broustis).
Regarding claim 1, Baek discloses a first server for group management in a mobile communication system (ProSe Server, Fig. 3, 340), the first server to: receive, from a first user equipment (UE) (UE1, Fig. 3, 300), a request message (friend group create request, Fig. 3, 301) including a first identification (ID) of the first UE (Prose ID1, Fig. 3, 301), a list of second IDs of a plurality of second UEs (ProSe ID2, …, Fig. 3, 301), and first information about a service (application ID, Fig. 3, 301), perform verification on one or more of the plurality of second UEs (approval process for list of UEs, ¶50), send a group ID of a group of UEs to the first UE (friend group create response, ¶¶50-51; Fig. 3, 341), and send , to the one or more of the plurality of second UEs, the group ID (transmit group ID to group of UEs, ¶50 and announcement request, ¶60).  Baek is silent regarding explicit disclosure of the first server comprising: a processor; and a memory having stored thereon a set of instructions executable by the processor, wherein, upon execution of the set of instructions, the processor causes the method steps.  However, a skilled artisan would have found such a configuration obvious before the effective filing date of the claimed invention, as evident from Broustis (¶¶ 186-187), disclosing program code store in a memory and executed by a processor to achieve the steps of the invention.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the server/UE comprise a processor; and a memory having stored thereon a set of instructions executable by the processor, wherein, upon execution of the set of instructions, the processor causes the method steps.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known configuration for software services, as taught by Broustis.  As modified, Baek lacks sending, to the second UEs, second information indicating 
Regarding claim 5, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 9, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 13, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 3, 7, 11 and 15, Baek lacks wherein the first server sends fourth information about the first UE and the plurality of second UEs to a second server.  However, Broustis teaches that it was known for a gateway to facilitate verification of devices in a group (¶87) by sending third information about the first UE and the plurality of second UEs to a second server (HSS, ¶90).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, as modified above, such that the first server sends fourth information about the first UE and the plurality of second UEs to a second server.  One of ordinary skill in the art would have been motivated to perform such a modification to allow a subscriber server to assist in verifying the UEs of the group, as taught by Broustis.  
Regarding claims 4, 8, 12 and 16, Baek discloses wherein the request message is used to create the group of UEs (friend group create request, Fig. 3, 301).
. 

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Broustis, as applied to claims 1, 5, 9 and 13 above, in view of US 2013/0287012 A1 to Pragada et al. (Pragada).
Regarding claims 2 and 10, Baek lacks wherein the request message includes third information about a request communication.  However, Pragada teaches receiving a ProSe request message further indicating a service type identifying a type of D2D service for use in D2D communication (¶310).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the request message includes third information about a request communication.  One of ordinary skill in the art would have been motivated to perform such a modification to establish a service type for communication within the group, as taught by Pragada.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
January 18, 2022